IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00272-CV

                   IN THE INTEREST OF K.H.M., A CHILD



                          From the 249th District Court
                            Somervell County, Texas
                             Trial Court No. D05371


                          MEMORANDUM OPINION


      Appellant filed an unopposed motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a). The motion states that the parties reached an agreement on the request for a new

trial and that the trial court granted the motion for new trial. Dismissal of this appeal

would not prevent a party from seeking relief to which it would otherwise be entitled.

The motion is granted, and the appeal is dismissed.




                                               AL SCOGGINS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed September 26, 2018
[CV06]




In the Interest of K.H.M.                        Page 2